Citation Nr: 1000978	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for bronchial asthma has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision of the RO that 
declined to reopen a claim for service connection for 
bronchial asthma on the basis that new and material evidence 
had not been received.  The Veteran timely appealed.

In November 2009, the Veteran testified during a video 
conference hearing before the undersigned.  Following the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  


FINDINGS OF FACT

1.  In March 1968, the RO denied service connection for 
bronchial asthma.

2.  Evidence associated with the claims file since the March 
1968 denial, when considered by itself or in connection with 
evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bronchial asthma, nor raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's decision in March 1968, denying service 
connection for bronchial asthma, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the RO's March 1968 denial is 
not new and material, and the claim for service connection 
for bronchial asthma is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through August 2006 and July 2007 letters, the RO notified 
the Veteran of elements of service connection, and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the August 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran specifically waived RO consideration of the 
additional evidence submitted following the November 2009 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Both the August 2006 and July 2007 letters notified the 
Veteran that his previous claim for service connection for 
asthma had been denied in March 1968.  The RO advised the 
Veteran of the evidence needed to establish each element for 
service connection.  The RO advised the Veteran of the reason 
for the previous denial and that once a claim had been 
finally disallowed, new and material evidence was required 
for reopening, and also told him what constituted new 
evidence and what constituted material evidence.  These 
letters satisfied the notice requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran is not entitled to 
an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2009).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

Records reflect that the RO originally denied service 
connection for bronchial asthma in March 1968 on the basis 
that, although there was a valid clinical history that asthma 
had pre-existed the Veteran's active service, it was not 
shown that the condition was aggravated by service.

The evidence of record at the time of the last denial of the 
claim in March 1968 included the Veteran's DD Form 214; his 
service treatment records and claim for service connection; a 
November 1967 statement from the Veteran's treating 
physician, Dr. H. W. Kitchin; and a February 1968 VA 
examination report.

The service treatment records include a "Report of Medical 
History" completed by the Veteran at a pre-induction 
examination in September 1960.  The Veteran then reported 
asthma and shortness of breath; examination at the time was 
negative.  No additional defects, other than pes planus, were 
noted in January 1961.  In October 1961, the Veteran 
complained of difficulty breathing.  The physician noted that 
the Veteran has had asthma all his life.  The assessment was 
asthma, mild.  Records show additional complaints of trouble 
from asthma in January 1962, and that prescriptions were 
refilled in April 1962.  In August 1962, the Veteran reported 
that his asthma had worsened; records show he was treated for 
allergies and had acute asthma attacks in September 1962.  
The physician noted that the Veteran's symptoms were worse 
during ragweed season and around dust; the Veteran was 
referred to the allergy clinic and assigned to light duty.  
The report of the Veteran's separation examination in 
November 1962 includes a clinical evaluation that the 
Veteran's lungs and chest were abnormal, as well as a 
diagnosis of bronchial asthma.

On his original claim for service connection filed a few 
years after separation in November 1967, the Veteran 
indicated that he had been treated for asthma by two 
physicians-one of whom was Dr. Kitchin.  In a November 1967 
statement, Dr. Kitchin stated that he last treated the 
Veteran as a patient in April 1959.

The report of a February 1968 VA examination reflects that 
the Veteran reported his asthma as worse in the fall of the 
year, although he had some asthma all year long; and includes 
a diagnosis of bronchial asthma.

Based on this evidence, the RO concluded that bronchial 
asthma neither was incurred in service nor was aggravated by 
service.

The present claim was initiated by the Veteran in June 2006.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since March 1968 includes 
private treatment records, VA treatment records, a November 
2009 hearing transcript, numerous statements by the Veteran, 
and duplicate service treatment records.

The private treatment records reflect that the Veteran first 
sought treatment post-service for asthma in December 1977, 
and had been followed fairly continuously through February 
1992.  More recent VA treatment records, dated in November 
2001, suggest mild-to-moderate persistent asthma.  

While much of the recently submitted evidence is new in that 
it was not previously of record, the evidence is cumulative 
of evidence already of record.  The evidence of record 
already revealed symptomatic asthma in service and current 
bronchial asthma.  What is missing to award service 
connection is competent evidence that establishes a 
"permanent" worsening of the Veteran's asthma during active 
service or during the first post-service year-i.e., beyond 
that due to the natural progress of the disease.  While the 
Veteran's asthma may currently be more severe, the newly 
submitted evidence does not include medical evidence or 
opinion that demonstrates a permanent worsening of a pre-
existing condition in service.  The evidence also does not 
reflect manifestations of increased disability in the years 
immediately following military service.  Hence, no increase 
in the Veteran's disability is shown during service; and the 
evidence, thus, is not material for purposes of reopening the 
claim.

In November 2009, the Veteran testified that he had reported 
problems with asthma at his pre-induction examination, and 
was accepted for military service.  The Veteran testified 
that his asthma became a problem in service while he was 
stationed at Fort Hood, Texas; and that the dust, weeds, and 
environment contributed to his asthma becoming worse.  The 
Veteran testified that he sought treatment in service, and 
was prescribed a vental inhaler.  The Veteran is competent to 
testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
This testimony, which essentially argues that his asthma 
increased in severity during service, is cumulative to 
evidence already of record.  The facts that allergens 
contributed to his asthma symptoms and that an inhaler was 
prescribed or recommended in service were already 
established.  See October 23, 1962 service treatment record 
reflecting his allergies to weeds and dust and recommendation 
for a Medihaler.  

Absent new evidence of service incurrence or aggravation of 
asthma in service, the newly received evidence does not raise 
a reasonable possibility of substantiating the claim. As new 
and material evidence has not been received, the claim for 
service connection is not reopened.



ORDER

New and material evidence has not been received; the claim 
for service connection for bronchial asthma is not reopened.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


